Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 4/30/2021.
Claims 1-20 are pending in this Office Action. Claims 1, 16, and 18 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the one or more non-transitory computer memory components”, “the entry structures”, “the respective entry structure”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3 recite the limitation “the plurality of entry structures”. There is insufficient antecedent basis for this limitation in the claim. Claim 1 merely recites “a plurality of logical entry structures”
Claim 4 recites the limitation “the connection data type component”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the connection data type component”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the plurality of entry structures”, “the first entry structure number”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation “the plurality of entries”, “the plurality of entry structures”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation “the plurality of entries”, “the plurality of entry structures”, “second entry structure”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation “the plurality of entry structures”, “the second entry structure”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation “the plurality of entry structures”, “the number of component structures”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation “the plurality of entry structures”, “the first memory component structure”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the limitation “the at least at least two non-transitory computer storage mediums”, “the second memory drive”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation “the one or more computer memory components”, “the respective entry structure”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the plurality of entry structures”. There is insufficient antecedent basis for this limitation in the claim. Claim 16 merely recites “a plurality of logical entry structures”
Claim 18 recites the limitation “the one or more computer memory components”, “the component structures”, “the respective entry structure”, “the plurality of entry structures”, “”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the entry number”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites “the first entry structure including a first entry number and an explosion-type connection component structure… and wherein the first entry structure explosion-type connection component structure includes the second entry structure number indicating the second entry structure has a subordinate hierarchical relationship relative to the first entry structure”, and Claim 10 recites “second entry structure including a second entry structure number and an explosion-type connection component structure,… wherein the second entry explosion-type connection component structure includes the first entry structure number indicating the second entry structure has a subordinate hierarchical relationship to the first entry structure”. It is unclear whether how the subordinate hierarchical relationship is related to “explosion-type connection”. In addition, the instant specification merely discloses “[0093]… An Explosion Component establishes a subordinate hierarchical connection (relationship) of another Entry to the Entry in which the Explosion Component is contained. For example, if an Explosion Component is a component of Entry Number 95651, and the Explosion Component includes the connection Entry Number 95850, then Entry Number 95850 has a subordinate hierarchical connection to Entry Number 95651”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter. 

Claims 1, 16, 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites configuring and storing entity data structures and component data structures.
The limitation of configuring and storing entity data structures and component data structures, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, “computer storage medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “storing structures” in the context of this claim encompasses the user manually configuring/storing data. Similarly, the limitation of including component structure, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “configuring” in the context of this claim encompasses the user thinking about what information to be included. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the storing and configuring steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the storing and including steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims 2-15, 17, 19-20, recite the additional limitations defining/storing data in the structures in high level of generality.  These elements merely relate to the aforementioned collecting and storing data.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102 (a)(10 as being anticipated by Jas (US 2002/0059260, hereinafter Jas).

As to Claim 18, Jas discloses A method for storing and retrieving data in a computer system having one or more non-transitory memory components storing processor-executable instructions and one or more computer processors to execute the processor-executable instructions (Para. 0025, 0072, computer with storage and processor) to perform the method, the method comprising: 
configuring the one or more computer memory components according to a plurality of logical entry structures, each entry structure including a unique entry structure number, and the component structures in the respective entry structure (Para. 0010, 0021, 0065, 0066, 0084-0085,  plurality of entities, each entity consists of a unique identifier and a list of pairs of attribute identifiers and associated values), each of the component structures in a respective entry structure including (i) a component structure name, (ii) a component structure type, and (iii) component data content, each component structure being contained in only one entry structure, wherein each respective component structure in an entry structure is one of a numeric data type, a text data type, a date data type, or a connection data type, and wherein each connection data type component structure includes an entry structure number indicating an entry structure having a hierarchical connection to the respective entry structure (Para. 0057-0060, 0076,  0083, An attribute description comprises a unique identifier and an associated data type. The unique identifier is provided to differentiate among all of the attribute descriptions. Examples of fundamental atomic data types include: integer, real number, Boolean, character string, or an enumeration. An attribute description may also specify whether the attribute is a joining attribute. A joining attribute corresponds to a mutual property, and a joining attribute's value contains an additional reference to an associated entity. An attribute description may specify whether the attribute is repeatable, meaning that an entity may have multiple values associated with this attribute. For example, an attribute description for an "email" attribute with a data type character string may indicate multiple or repeating values. A joining attribute may also be repeatable. Each attribute description record comprises a unique attribute identifier, an optional symbolic name, a data type identifier, a bit indicating whether the attribute may repeat, and a bit indicating whether the attribute is a joining attribute); and populating the plurality of entry structures with data content, where the component structure type is generated based on the data content as the data content is processed to populate the plurality of entry structures (Para. 0028, 0071, 0091, 0127, Attribute descriptions, constraints, and entities may be added and/or deleted over time in real time. The attribute value search index is updated by the entity manager 102 whenever an entity is added or its attribute values are modified. When an employee entity is deleted, the corresponding employee entity list must be updated to remove the deleted employee. In this circumstance, the component packet approach described above has two significant drawbacks. First, in order to locate and delete a particular entity identifier from an entity list. The entity validator checks each entity's attribute value list and verifies that each attribute value is consistent with the data type ). 

As to Claim 19, Jas discloses The method of claim 18, wherein the method further comprises adding a first connection data type component structure to an existing first entry structure, the first connection data type component structure including the entry number corresponding to the entry number of an existing entry structure (Para. 0059-0060, 0066-0067). 

As to Claim 20, Jas discloses The method of claim 18, wherein the method further comprises adding a new entry structure, the new entry structure including a first connection data type component structure having an entry number corresponding to an existing entry structure (Para. 0059-0060, 0066-0067, 0081, 0092-0093).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jas (US 2002/0059260, hereinafter Jas) in view of (JP H11509397 A, published 1999-08-17, hereinafter JP).

As to Claim 1, Jas discloses A data storage and retrieval system, comprising: 
one or more non-transitory computer storage mediums configured to store processor-executable instructions; one or more processors coupled to the one or more non-transitory computer storage mediums (Para. 0025, 0072, computer with storage and processor), wherein the one of more processors are configured to execute the processor-executable instructions to: 
configure the one or more non-transitory computer memory components according to a plurality of logical entry structures and component structures as data content is being processed for storage in the entry structures, each entry structure including (i) an Entry Name, (ii) a Fast Find keyword list, (iii) an entry structure size, (iv) a unique entry structure number, (v) a status of the entry structure, (vi) a total number of component structures in the entry structure, each entry structure having one or more component structures, and (vii) the component structures in the respective entry structure (Para. 0010, 0021, 0065, 0066, 0084-0085,  plurality of entities, each entity consists of a unique identifier and a list of pairs of attribute identifiers and associated values, the entity validator evaluate the attributes of the entity, if the evaluates to FALSE, then the entity under consideration is considered invalid, e.g. status. The result is returned to the entity manager by the entity validator, all the attributes of an entity is defined by the entity type, e.g. total number of component, each entity consists of one or more attributes with type and associated values), 
each of the component structures in a respective entry structure including (i) a component structure name, (ii) a component structure type, and (iii) component data content, each component structure being contained in only one entry structure, wherein each respective component structure in an entry structure defined as one of a numeric data type, a text data type, a date data type, or a connection data type, and wherein each connection data type component structure including an entry structure number indicating an entry structure having a hierarchical connection to the respective entry structure (Para. 0057-0060, 0076,  0083, An attribute description comprises a unique identifier and an associated data type. The unique identifier is provided to differentiate among all of the attribute descriptions. Examples of fundamental atomic data types include: integer, real number, Boolean, character string, or an enumeration. An attribute description may also specify whether the attribute is a joining attribute. A joining attribute corresponds to a mutual property, and a joining attribute's value contains an additional reference to an associated entity. An attribute description may specify whether the attribute is repeatable, meaning that an entity may have multiple values associated with this attribute. For example, an attribute description for an "email" attribute with a data type character string may indicate multiple or repeating values. A joining attribute may also be repeatable. Each attribute description record comprises a unique attribute identifier, an optional symbolic name, a data type identifier, a bit indicating whether the attribute may repeat, and a bit indicating whether the attribute is a joining attribute). 
Jas does not explicitly disclose “an Entry Name”, “a Fast Find keyword list”, “an entry structure size”.
However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The size of a record are not relevant in the processing of a record.  Rather, the “an Entry Name”, “an entry structure size” and/or “a total number of component structures”… are merely the types of information that may be associated with the electronic records. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
In addition, JP explicitly discloses “an Entry Name”, “a Fast Find keyword list”, “an entry structure size” (in the table shown in FIG. 1, The first column shows the name of each entry, No. Column 2 shows the size of each entry, The third column is the name of the possible subentries (e.g. a list of keywords) Indicates that The fourth column shows the size of each subentry, see Figs. 1, 2 and pages 2, 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additional information for the entry of data block to enables fast access to databases of media data (JP Abstract).

 As to Claim 2, Jas as modified discloses The data storage and retrieval system of claim 1, wherein the one or more processors are configured to execute the processor-executable instructions to perform a transaction to change information stored in an entry structure of the plurality of entry structures (Para. 0028, 0056). 

As to Claim 3, Jas as modified discloses The system of claim 1, wherein at least one component of the plurality of entry structures includes a connection data type component structure (Para. 0059-0060, 0066-0067). 

As to Claim 4, Jas as modified discloses The system of claim 2, wherein the connection data type component is an explosion-type connection component structure comprising an entry structure number (Para. 0066-0067). 

As to Claim 5, Jas as modified discloses The system of claim 4, wherein the explosion-type connection component structure further comprises a reference designator (Para. 0066-0067, 0071). 

As to Claim 6, Jas as modified discloses The system of claim 2, wherein the connection data type component structure is an implosion-type connection component structure comprising an entry structure number (Para. 0066-0067). 

As to Claim 7, Jas as modified discloses The system of claim 2, wherein the connection data type component is a flat-type connection component structure comprising an entry structure number (Para. 0066-0067). 

As to Claim 8, Jas as modified discloses The system of claim 1, wherein the connection data type component structure is a custom-type connection component structure comprising a connection entry structure number (Para. 0066-0067). 


As to Claim 12, Jas as modified discloses The system of claim 1, wherein the one of more processors are configured to execute the processor-executable instructions to: store a first entry structure of the plurality of entry structures, the first entry structure including a first entry structure number and a custom-type connection component structure, wherein the custom-type connection component structure including an entry structure number of a second entry indicating that the first entry structure has a connection to the second entry, the custom-type connection component structure further comprising a reference designator representative of the connection between the first entry structure and the second entry structure (Para. 0066-0067, 0071). 

As to Claim 13, Jas as modified discloses The system of claim 1, wherein the transaction includes populating a first entry structure of the plurality of entry structures, wherein populating the first entry structure includes: storing the Entry Name, storing the Fast Find keyword list, generating and storing an entry structure size of the first entry structure, generating and storing an entry structure number of the first entry structure, generating and storing a status of the first entry structure; determining the number of component structures for the first entry structure and storing the number of component structure in the first entry structure; and generating and storing data in component structures of the first entry structure (Figs. 2, 8, Para. 0076, 0083, 0086, 0104, 0105; see also JP Figs. 1-2, pages 2-3). 

As to Claim 14, Jas as modified discloses The system of claim 1, wherein the one or more non-transitory computer storage mediums includes at least two non-transitory computer storage mediums, and wherein the at least two non-transitory computer storage mediums include a solid-state drive, wherein the plurality of entry structures are stored on the first memory component structure (Para. 0072). 

As to Claim 15, Jas as modified discloses The system of claim 12, wherein the at least at least two non-transitory computer storage mediums include one or more solid state memory chips, wherein the processor-executable instructions to operate the database engine are stored on the second memory drive (Para. 0072). 

As to Claim 16, recites “a method” with similar limitations to claim 1 and is therefore 1rejected for the same reasons as discussed above.

As to Claim 17, recites “a method” with similar limitations to claim 2 and is therefore 1rejected for the same reasons as discussed above.


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jas in view of JP as applied to claim 1 above, and further in view of Vu (US 2004/0143582, hereinafter Vu).

As to Claim 9, Jas as modified discloses The system of claim 1, wherein one or more processors are configured to execute the processor-executable instructions to: store a first entry structure of the plurality of entry structures, the first entry structure including a first entry number and an explosion-type connection component structure; and store a second entry structure of the plurality of entry structures, the second entry structure including a second entry structure number and an implosion-type connection component structure (Para. 0059-0060, 0066-0067, 0071) but  does not explicitly disclose wherein the second entry structure implosion-type connection component includes the first entry structure number indicating the first entry structure has a superordinate hierarchical relationship relative to the second entry structure, and wherein the first entry structure explosion-type connection component structure includes the second entry structure number indicating the second entry structure has a subordinate hierarchical relationship relative to the first entry structure (Para. 0059-0060, 0066-0067, 0071). 
Vu does explicitly disclose wherein the second entry structure implosion-type connection component includes the first entry structure number indicating the first entry structure has a superordinate hierarchical relationship relative to the second entry structure, and wherein the first entry structure explosion-type connection component structure includes the second entry structure number indicating the second entry structure has a subordinate hierarchical relationship relative to the first entry structure (Figs. 3A/3B, Para. 0024-0029, Parent node may include, among other things, memory addresses of central linked list, one or more data fields, , and a pointer linking to each child node, e.g. explosion connection. Each child node in accordance with an embodiment of the invention includes its own memory address, one or more data fields and a pointer linking the child node to the parent node, e.g. implosion connection, parent-child relationship is see assuperordinate subordinate / hierarchical relationship).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jas with the teachings of Vu to include the relationship between parent nodes, as well as the relationship between each child node to its specific parent node (Vu Para. 0011).

As to Claim 10, Jas as modified discloses The system of claim 1, wherein the one of more processors are configured to execute the processor-executable instructions to: store a first entry structure of the plurality of entries, the first entry structure including a first entry structure number and an implosion-type connection component structure; and store a second entry of the plurality of entry structures, second entry structure including a second entry structure number and an explosion-type connection component structure (Para. 0059-0060, 0066-0067, 0071) but  does not explicitly disclose wherein the second entry explosion-type connection component structure includes the first entry structure number indicating the second entry structure has a subordinate hierarchical relationship to the first entry structure, and wherein the first entry structure implosion-type connection component structure includes the second entry structure number indicating the first entry structure has superordinate hierarchical connection to the second entry structure. 
Vu does explicitly disclose wherein the second entry explosion-type connection component structure includes the first entry structure number indicating the second entry structure has a subordinate hierarchical relationship to the first entry structure, and wherein the first entry structure implosion-type connection component structure includes the second entry structure number indicating the first entry structure has superordinate hierarchical connection to the second entry structure (Figs. 3A/3B, Para. 0024-0029, Parent node may include, among other things, memory addresses of central linked list, one or more data fields, , and a pointer linking to each child node, e.g. explosion connection. Each child node in accordance with an embodiment of the invention includes its own memory address, one or more data fields and a pointer linking the child node to the parent node, e.g. implosion connection, parent-child relationship is see assuperordinate subordinate / hierarchical relationship).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jas with the teachings of Vu to include the relationship between parent nodes, as well as the relationship between each child node to its specific parent node (Vu Para. 0011).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jas in view of JP as applied to claim 1 above, and further in view of Lysne et al. (US 2015/0154192, hereinafter Lysne).

As to Claim 11, Jas as modified discloses The system of claim 1, wherein the one of more processors are configured to execute the processor-executable instructions to: store a first entry structure of the plurality of entries, the first entry structure including a first entry structure number and an flat-type connection component structure; and store a second entry structure of the plurality of entry structures, second entry structure including a second entry structure number and a flat-type connection component structure (Para. 0059-0060, 0066-0067, 0071) but  does not explicitly disclose wherein the second entry structure flat-type connection component structure includes the first entry structure number indicating the second entry structure has a flat hierarchical relationship to the first entry structure, and wherein the first entry structure flat-type connection component structure includes the second entry structure number indicating the first entry structure has a flat hierarchical connection to the second entry structure. 
Lysne does explicitly disclose wherein the second entry structure flat-type connection component structure includes the first entry structure number indicating the second entry structure has a flat hierarchical relationship to the first entry structure, and wherein the first entry structure flat-type connection component structure includes the second entry structure number indicating the first entry structure has a flat hierarchical connection to the second entry structure (Fig. 3, dual link, Para. 0086, 0155-0156, the object manager associates objects with one another within an object network via, for example, SUBID references. The object manager may associate objects in at least two distinct ways: (i) explicitly from links derived from real-world, (e.g., by leveraging previously established relationships) and (ii) implicitly from "nature of object" via similarity analysis. For example, the object manager may create an object network associating object A (A) with object B (B) by instantiating two objects with the following attributes: Object A OBID A OBID B, Object B SUBID B SUBID A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jas with the teachings of Lysne to configured to implicitly associate, within the object network, the first to object with the second object, and explicitly associate, within the object network, the third object with the fourth object to decreased query latency and increased query throughput (Lysne Para. 0008-0009).

Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHEW FEN LIN/            Primary Examiner, Art Unit 2166                                                                                                                                                                                            	9/6/2022